Case 2:20-cv-00092-JPH-DLP Document 18 Filed 05/14/20 Page 1 of 5 PageID #: 111




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

ZACHARIAH BLANTON,                                      )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )       No. 2:20-cv-00092-JPH-DLP
                                                        )
DAWN AMMERMAN,                                          )
CHARLES DUGAN,                                          )
RANDAL PURCELL,                                         )
TAMMY MARK,                                             )
JOSH COLLINS,                                           )
D. DONALDSON,                                           )
RICHARD BROWN,                                          )
JERRY SNYDER,                                           )
JERRICHA MEEKS,                                         )
JULIE SNIDER,                                           )
STEVE DONALDSON,                                        )
ROBERT CARTER,                                          )
JACK HENDRIX,                                           )
MATT LEOHR,                                             )
ANDREA MASON,                                           )
                                                        )
                              Defendants.               )

  ENTRY SCREENING AMENDED COMPLAINT AND DISMISSING INSUFFICIENT
                            CLAIMS

        Plaintiff Zachariah Blanton is an inmate at Wabash Valley Correctional Facility (WVCF).

 Mr. Blanton filed his amended complaint on March 25, 2020. See dkt. 12. Because Mr. Blanton is

 a "prisoner" as defined by 28 U.S.C. § 1915(A)(c), this Court has an obligation under 28 U.S.C. §

 1915A(a) to screen his amended complaint.

                                           I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint if it is

 frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

 who is immune from such relief. In determining whether the amended complaint states a claim,


                                                    1
Case 2:20-cv-00092-JPH-DLP Document 18 Filed 05/14/20 Page 2 of 5 PageID #: 112




 the Court applies the same standard as when addressing a motion to dismiss under Federal Rule of

 Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

 dismissal,

        [the amended] complaint must contain sufficient factual matter, accepted as true, to
        state a claim for relief that is plausible on its face. A claim has facial plausibility
        when the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                   II. The Amended Complaint

        The amended complaint concerns Mr. Blanton's solitary confinement at WVCF from

 approximately March 6, 2010, to approximately March 16, 2018. Dkt. 12. Mr. Blanton brings

 claims for damages under 42 U.S.C. § 1983 against fifteen current and former Indiana Department

 of Correction (IDOC) employees who worked either at WVCF or at the IDOC Central Office

 during that time. The amended complaint also asserts claims against fifteen "John Doe" defendants

 employed as case workers, case managers, or unit managers at WVCF from 2010-2018. Id.

        The amended complaint alleges that during the eight-year period that Mr. Blanton was held

 in solitary confinement, his placement in solitary was not meaningfully reviewed. Id. at 1. Mr.

 Blanton alleges that his requests for full reviews did not occur. Id. at 11. Mr. Blanton alleges that

 "[t]o the extent any reviews were done, these were merely pretextual and boilerplate, and violated

 Due Process." Id. at 1. Mr. Blanton alleges that when periodic reviews occurred, they did not

 involve any consideration of his behavior, the amount of time he had been in solitary confinement,

 or any other information relevant to the need for continued solitary confinement. Id. at 11. Mr.

 Blanton alleges that the reviews received "were merely rubberstamped without any real

 consideration of whether continued solitary confinement was necessary." Id. at 12.




                                                  2
Case 2:20-cv-00092-JPH-DLP Document 18 Filed 05/14/20 Page 3 of 5 PageID #: 113




           Mr. Blanton further alleges that each of the defendants was directly responsible for his

 prolonged solitary confinement because he or she denied Mr. Blanton meaningful reviews,

 completed pro forma reviews without undertaking necessary considerations, trained subordinates

 to perform pro forma reviews, or failed to properly train or supervise subordinates or otherwise

 ensure that meaningful reviews took place. Id. at 9-33.

           Mr. Blanton alleges that he was "subjected to prolonged continuous indefinite solitary

 confinement, which created a strong likelihood of physical and mental harm." Id. at 9. Mr. Blanton

 alleges that because he was in solitary confinement he was subjected to other inmates throwing

 urine or feces near or at him, being forced to move about on a dog leash, being denied opportunities

 to shower or being required to shower with cold water, being locked in the shower during the

 winter for several hours in extreme cold, being exposed to banging and screaming noises from

 other prisoners, having to spend 23 hours a day in his cell in isolation, being exposed to the light

 being left on in his cell 24 hours a day, among other inhumane conditions of confinement. Id. at

 25-29. Mr. Blanton alleges he has histoplasmosis, a lung infection, that can occur due to inhaling

 fungal spores which can be found in bird droppings, like those he was exposed to while in solitary

 confinement. Id. at 28-29. Mr. Blanton alleges he has and continues to experience stress and

 anxiety, and physical ailments of respiratory problems and weight gain. Id.

           Mr. Blanton seeks actual and compensatory damages, punitive damages, costs, and

 attorneys' fees. Id. at 34.

                                      III. Discussion of Claims

           Mr. Blanton asserts Fourth, Eighth, and Fifth and/or Fourteenth Amendment claims against

 each of the defendants pursuant to 42 U.S.C. § 1983. The claims identified in Part V 1 of the



 1
     See dkt. 12 at 34.
                                                  3
Case 2:20-cv-00092-JPH-DLP Document 18 Filed 05/14/20 Page 4 of 5 PageID #: 114




 amended complaint shall proceed as submitted against Defendants Richard Brown, Jerry

 Snyder, Charles Dugan, Jerricha Meeks, Dawn Ammerman, Randall Purcell, Tammy Mark, Julie

 Snider, Joshua Collins, D. Donaldson, Steve Donaldson, Robert Carter, Jack Hendrix, Matt Leohr,

 and Andrea Mason.

        Claims against all John Doe defendants are dismissed for failure to state a claim upon

 which relief can be granted. "[I]t is pointless to include [an] anonymous defendant [] in federal

 court; this type of placeholder does not open the door to relation back under Fed. R. Civ. P. 15,

 nor can it otherwise help the plaintiff." Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997)

 (internal citations omitted).

                             IV. Conclusion and Further Proceedings

        This action shall proceed with the claims discussed in Part III above. All claims against

 the John Doe defendants are dismissed. The clerk is directed to update the docket to reflect the

 following named defendants: (1) Warden Richard Brown, (2) Jerry Snyder, (3) Charles Dugan, (4)

 Jerricha Meeks, (5) Dawn Ammerman, (6) Randall Purcell, (7) Tammy Mark, (8) Julie Snider, (9)

 Joshua Collins, (10) D. Donaldson, (11) Steve Donaldson, (12) Robert Carter, (13) Jack Hendrix,

 (14) Matt Leohr, and (15) Andrea Mason.

        The plaintiff has served the amended complaint and summons on the defendants, dkt. [13],

 and all but one defendant has appeared. Plaintiff's counsel remains responsible for effecting service

 on all defendants. This Entry does not affect any defendant's obligation to answer the amended

 complaint, his or her right to assert defenses by motion pursuant to Federal Rule of Civil Procedure

 12(b), or the time to do either.

 SO ORDERED.




                                                  4
Case 2:20-cv-00092-JPH-DLP Document 18 Filed 05/14/20 Page 5 of 5 PageID #: 115




Date: 5/14/2020




 Distribution:

 Jeffrey R. Cardella
 LAW OFFICE OF JEFF CARDELLA LLC
 jeffcardella@cardellalawoffice.com

 Joshua Robert Lowry
 INDIANA ATTORNEY GENERAL
 joshua.lowry@atg.in.gov

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov




                                       5
